In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Suffolk County (Buse, S.M.), dated September 2, 2009, which, inter alia, granted the mother’s application for an upward modification of her child support obligation to the sum of $355 biweekly, (2) an order of the same court dated October 15, 2009, which directed the entry of a money judgment in favor of the mother for child support arrears in the sum of $10,390.41, and (3) an order of the same court (Hoffmann, J.), dated December 11, 2009, which denied the father’s objections to the order dated September 2, 2009.
Ordered that the appeal from the order dated September 2, 2009, is dismissed, as that order was superseded by the order dated December 11, 2009; and it is further,
Ordered that the orders dated October 15, 2009, and December 11, 2009, are affirmed; and it is further,
Ordered that one bill of costs is awarded to the mother.
The father’s significant increase in income, coupled with the mother’s evidence regarding specific increased costs relating to the child’s basic necessities, including shelter, medicine, and education, warranted an increase in child support based upon a substantial change of circumstances (see McMahon v McMahon, 19 AD3d 464 [2005]; Matter of Elia v Elia, 299 AD2d 358 [2002]; Matter of Staffanell v Staffanell, 220 AD2d 751 [1995]). Florio, J.P., Eng, Belen and Austin, JJ., concur.